Exhibit 10.1

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is dated as of  August 26, 2016
 by and between SILVER HILL MINES INCORPORATED (Hereinafter “SLVH”or “Buyer”or
“Purchaser”) and Richard Green, D.D.S. Hereinafter “GREEN” or “Seller”)
collectively referred to as “the Parties”.

WITNESSETH:

WHEREAS, Buyer desires to acquire, and Seller desires to sell, all of the
assets, properties and rights of Seller related to the operations of AIR IN LINE
removal in Infusion Therapy (Hereinafter “AIL”),  including, Pending Patent
Applications:
PCT Application No. PCT-US14-16595 (filed February 14, 2014);

U.S. Design Patent Application No. 29/536,128 (filed August 13, 2015);

U.S. Design Patent Application No. 29/545,199 (filed November 20, 2015); and

U.S. Design Patent Application No. 29/556,546 (filed March 1, 2016) as set forth
in Exhibit A to this Agreement,

NOW, THEREFORE, in consideration of the representations, covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

Definitions.

The following terms, as used herein, have the following meanings:

“Acquisition” is the purchase of the assets identified in the first recital of
the preamble to this Agreement.

“Buyer” is defined in the preamble to this Agreement.

“Liabilities” means any liability or obligation (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated and whether due or to become
due), including, without limitation, any liability for Taxes.

“Lien” means any mortgage, lien (including any tax lien), pledge, charge,
security interest, option, adverse claim, restriction or encumbrance of any
kind.

“Purchased Assets” are specifically listed in Schedule A of this Agreement.  

“Seller” is defined in preamble to this Agreement.

“Tax” means any federal, state, local or foreign income, gross receipts,
franchise, estimated, alternative minimum, add-on minimum, sales, use, transfer,
registration, value added, excise, natural resources, severance, stamp, customs,
duties, real property, personal property, capital stock, social security,
unemployment, disability, payroll, license, employee or other withholding, or
other tax, of any kind whatsoever, and including any interest, penalties or
additions to tax. All other definitions are contained within the relevant
provisions herein.





1







--------------------------------------------------------------------------------

PURCHASE AND SALE



o

Purchase and Sale.  On the terms and subject to the conditions of this
Agreement, Seller shall sell, convey, transfer, assign and deliver to Buyer, and
Buyer shall purchase and accept from Seller on the Closing Date, any and all
right, title and interest of Seller in and to all of the Purchased Assets.



o

Excluded Liabilities.  



1.

Buyer shall not assume any Liabilities in connection with the Acquisition or
pursuant to this Agreement including, without limitation, the following:



a.

any Liability for Tax of Seller including, without limitation, any Taxes arising
from ownership of Purchased Assets on or prior to the Closing Date;



b.

any Liability relating to any action, suit, arbitration, investigation or
proceeding against the Purchased Assets arising from events occurring on or
prior to the Closing Date; and

 (collectively, the “Excluded Liabilities”)

  Purchase Price and Allocation of Purchase Price.

(a)  Subject to the terms and conditions of this Agreement, Seller hereby agrees
to convey, transfer and deliver to Purchaser, free and clear of all
Encumbrances, other than Permitted Encumbrances or other encumbrances permitted
by this Agreement, all of Seller’s right, title and interest in and to the ,
Pending Patents (see schedule “A”)  the Intellectual Property described on
Exhibit B attached hereto, both of which are hereinafter referred to as the
“Purchased  Assets”.

(b)  All risk of loss with respect to the Purchased Assets passes to Purchaser
as of the time of Closing on the Closing Date. 

Purchase Price.  The aggregate consideration for the purchase of the Purchased
Assets is Fifteen Million, Dollars ($15,000,000) to be paid as follows:  

(a)  A deposit consisting of a stock certificate(s) in Seller’s name for Ten
Million  (10,000,000) shares of stock of “Silver Hill Mines, Inc.” with an
agreed value of  one dollar ($1.00) per share, for a total value Ten Million
Dollars ($10,000,000), such certificate(s)  to be delivered to Seller on or
before the Closing Date, which shares of Silver Hill Mines, Inc. shall be fully
paid and non-assessable, restricted, and  such share certificates  as shall be
reasonably approved by Seller. Said shares shall be restricted for one year
only. Mr. George Clair will personally and individually guarantee the 10,000,000
shares of  SLVH to Seller, to have a value of  not less than $ 1.00 a share for
a period of not less than two years from closing.

(b)  The remaining balance of the Purchase Price in the amount of Five Million
Dollars ($5,000,000.00) in cash shall be payable by Purchaser to Seller at
anytime during the next ninety days (90), but no later than November 26th ,2016.



o

Closing.  The closing (the “Closing”) of the purchase and sale of the Purchased
Assets hereunder shall take place at any time this agreement is fully executed
by August 26,2016, BUT no later than November 26th ,2016.





2







--------------------------------------------------------------------------------

Seller hereby represents and warrants to Buyer as follows:

Organization, Existence and Good Standing.  Seller is a US Citizen in good
standing under the laws in the State of California. Seller has all requisite
power and authority to carry on its business as now being conducted and to own
the Purchased Assets as now owned.   

Authority.  Seller has all requisite power and authority to execute and deliver
this Agreement and the other documents and agreements contemplated hereby and to
consummate the transactions contemplated hereby.  This Agreement and the other
documents and agreements contemplated hereby have been duly and validly executed
and delivered by Seller, and this Agreement constitutes the legal, valid and
binding agreement of Seller enforceable against Seller in accordance with their
respective terms, except as enforcement may be limited by (a) bankruptcy,
insolvency, reorganization or other laws affecting the enforcement of creditors’
rights generally, and (b) general principles of equity. 

No Violation.  To Seller’s Knowledge, neither the execution and delivery of this
Agreement, or the other documents or agreements contemplated hereby, the
consummation of the transactions contemplated hereby, nor the compliance by
Seller with any of the provisions hereof will, as of the Closing Date, (a)
conflict with or result in any breach of any provision of the certificate of
formation of the limited liability company or operating agreement of Seller; (b)
result in a violation or breach of, or constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any note, contract, agreement, commitment, bond, mortgage, indenture,
license, lease, pledge agreement or other instrument or obligation to which
Seller is a party or by which Seller or any of its properties or assets may be
bound; (c) give rise to any lien, charge or other Encumbrance on any of the
Purchased Assets, (d) violate any law, regulation, judgment, order, writ,
injunction or decree applicable to Seller or any of the Purchased Assets or (e)
require any approval of any government or agency thereof to be obtained by
Seller to authorize the execution and delivery by Seller of this Agreement or to
permit the consummation of the transactions herein contemplated.   

Title to Properties.  Seller shall have good, legal, and indefeasible title to
the Patents Application, and as of the Closing Date, the Patents Application
shall be free and clear of any Encumbrances.   

Taxes.  All federal, state, local and foreign income, excise, sales, use,
payroll, unemployment, franchise, and other taxes and assessments that are due
and payable by Seller for periods ending prior to the Closing Date have been
fully paid and discharged, except (a) for any taxes which Seller is contesting
in good faith or (b) taxes that are not yet due and for which adequate reserves
have been established or (c) taxes which if unpaid, would not create an
Encumbrance on the Purchased Assets.  To Seller’s Knowledge, there are no
assessments or proposed assessments against the Purchased Assets for any
additional taxes or assessments for any period ending prior to the Closing
Date.  Seller shall have no liability for taxes with respect to the Purchased
Assets attributable to periods after the Closing Date. 

Litigation.  There are no actions, suits, or other proceedings at law or in
equity or before or by any court or governmental authority or any board of
arbitration or similar entity pending or, to Seller’s Knowledge, threatened
against Seller involving any of the Purchased Assets.

Broker's Fees.  Neither Seller nor any parties acting on its behalf, has agreed
to pay any commission, finder's fee or similar payment in regard to this
Agreement or any transaction contemplated hereby, nor taken any action on which
a claim for such payment could be based.





3







--------------------------------------------------------------------------------

Buyer hereby represents and warrants to Seller as follows:

Buyer is  in good standing with the SEC. Buyer has all requisite power and
authority to carry on its business as now being conducted and has the Authority
to transfer the contemplated stock and cash to Seller.  Buyer has all requisite
power and authority to execute and deliver this Agreement and the other
documents and agreements contemplated hereby and to consummate the transactions
contemplated hereby.  This Agreement and the other documents and agreements
contemplated hereby have been duly and validly executed and delivered by Buyer,
and this Agreement constitutes the legal, valid and binding agreement of Buyer
enforceable against Buyer in accordance with their respective terms, except as
enforcement may be limited by (a) bankruptcy, insolvency, reorganization or
other laws affecting the enforcement of creditors’ rights generally, and (b)
general principles of equity. 

No Violation.  To Buyer’s Knowledge, neither the execution and delivery of this
Agreement, or the other documents or agreements contemplated hereby, the
consummation of the transactions contemplated hereby, nor the compliance by
Buyer with any of the provisions hereof will, as of the Closing Date, (a)
conflict with or result in any breach of any provision of the certificate of
formation of the limited liability company or operating agreement of Buyer; (b)
result in a violation or breach of, or constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any note, contract, agreement, commitment, bond, mortgage, indenture,
license, lease, pledge agreement or other instrument or obligation to which
Buyer is a party or by which Buyer or any of its properties or assets may be
bound; (c) give rise to any lien, charge or other Encumbrance on any of the
Purchased Assets, (d) violate any law, regulation, judgment, order, writ,
injunction or decree applicable to Buyer or any of the Purchased Assets or (e)
require any approval of any government or agency thereof to be obtained by Buyer
to authorize the execution and delivery by Buyer of this Agreement or to permit
the consummation of the transactions herein contemplated.   

Title to Properties.  Buyer shall have good, legal, and indefeasible title to
Stock and Cash, and as of the Closing Date, the Stock and Cash shall be free and
clear of any Encumbrances.   

Taxes.  All federal, state, local and foreign income, excise, sales, use,
payroll, unemployment, franchise, and other taxes and assessments that are due
and payable by Buyer for periods ending prior to the Closing Date have been
fully paid and discharged, except (a) for any taxes which Buyer is contesting in
good faith or (b) taxes that are not yet due and for which adequate reserves
have been established or (c) taxes which if unpaid, would not create an
Encumbrance on the Purchased Assets.  To Buyer’s Knowledge, there are no
assessments or proposed assessments against the Purchased Assets for any
additional taxes or assessments for any period ending prior to the Closing
Date. Buyer shall have no liability for taxes with respect to the Purchased
Assets attributable to periods after the Closing Date. 

Litigation.  There are no actions, suits, or other proceedings at law or in
equity or before or by any court or governmental authority or any board of
arbitration or similar entity pending or, to Buyer’s Knowledge, threatened
against Buyer involving any of the Purchased Assets.

Broker's Fees.  Neither Buyer nor any parties acting on its behalf, has agreed
to pay any commission, finder's fee or similar payment in regard to this
Agreement or any transaction contemplated hereby, nor taken any action on which
a claim for such payment could be based.





4







--------------------------------------------------------------------------------





o

Litigation.  There is no action, suit, arbitration, investigation or proceeding
pending against or, to the best of Buyer’s knowledge, threatened against or
affecting any Purchased Asset before any court or arbitrator or any governmental
body, agency or official.



2.

Schedule B contains a complete and correct list of all trademarks, trade names,
service marks, service names, copyrights, and domain names (“Intellectual
Property”) included in the Purchased Assets, which Seller has ownership rights
in or has a valid right to use, and identifies all registration and application
numbers, the owner of record and jurisdiction pertaining thereto.  The
Intellectual Property identified on Schedule B is valid, subsisting, unexpired,
in proper form and enforceable and all renewal fees and other maintenance fees
which have fallen due on or prior to the effective date of this Agreement have
been paid.

      

Therefore, for valuable consideration, the receipt of which is acknowledged,
Seller assigns to Buyer 100% of Seller’s right, title and interest in the
invention and Pending Patent Applications and domain names to Buyer for the
entire term of the  Pending Patent Applications and domain names and any
reissues, continuations, divisionals, or extensions and for the entire terms of
any patents, reissues, continuations, divisionals, or extensions that may issue
from foreign applications, divisions, continuations in whole or part or
substitute applications filed claiming the benefit of the Pending Patent
Applications. The right, title and interest conveyed in this assignment is to be
held and enjoyed by Buyer and Buyer’s successors as fully and exclusively as it
would have been held and enjoyed by Seller had this assignment not been made.




      

Seller further agrees to: (a) cooperate with Buyer in the protection of the
patent rights and prosecution and protection of foreign counterparts; (b)
execute, verify, acknowledge and deliver all such further papers, including
patent applications and instruments of transfer; and (c) perform such other acts
as Buyer lawfully may request to obtain or maintain the Patent and Trademark and
any and all applications and registrations for the invention in any and all
countries.



3.

Seller is not under any known obligation to pay royalties or other payments in
connection with any license, sublicense or other agreement, or restricted from
assigning its rights under any license, sublicense or agreement respecting
Intellectual Property.



4.

Seller is the exclusive owner of all right, title and interest in, free and
clear of all Liens and other adverse claims, all of the Intellectual Property.  



o

Personal Property.



5.

The Purchased Assets include the items specified in Schedule A.



6.

There is no inventory owned by Seller.






o

Disclosure.  



7.

No representation or warranty of Seller in this Agreement omits to state a
material fact necessary to make the statements herein, in light of the
circumstances in which they were made, not misleading.





5







--------------------------------------------------------------------------------





8.

Seller makes no representation that any of the Pending Patents will actually
issue as valid patents.

COVENANTS OF THE PARTIES

The parties hereto agree that:



o

Commercially Reasonable Efforts; Further Assurances.



o

Confidentiality.  Except for disclosure to a party’s advisors, who shall agree
to be bound by these confidentiality terms, or as required by law or securities
regulations, neither party shall disclose the terms of this Agreement to any
third party.



o

Nonsolicitation; Noncompetition by Seller  



9.

Seller agrees, that, for a period of five (5) years following the Closing Date,
Seller shall be prohibited from soliciting employees, consultants or suppliers
of, the Business without the prior written consent of Buyer.



o

Assistance.  Seller shall forward to Buyer, on a timely basis, all e-mail,
payments, postal mail, telephone or other correspondence or items received by
Seller with regard to the Business. Seller shall work 20 hours a week on the
continued development of the AIL device; for two years following the signing of
this Agreement.

MISCELLANEOUS



o

Notices.  All notices, requests and other communications to either party
hereunder shall be in writing (including telecopy or similar writing) and shall
be given,

if to Buyer, to:

P.O.BOX 2113

Radio City Station

New York, New York 10101

Email: George Clair <georgeclair@msn.com>

if to Seller, to:

Address: 1158 26th Street #556

City/State/Zip: Santa Monica, Ca. 90403

Email: Richard@chloee.com






o

Amendments; No Waivers.



10.

Any provisions of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by
Buyer and Seller, or in the case of a waiver, by the party against whom the
waiver is to be effective.





6







--------------------------------------------------------------------------------





11.

No failure or delay by either party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.



o

Expenses.  Except as otherwise provided herein, all costs and expenses incurred
in connection with this Agreement shall be paid by the party incurring such cost
or expense.  



o

Successors and Assigns.  Except as otherwise provided in this Agreement, no
party hereto shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other party hereto and any such
attempted assignment without such prior written consent shall be void and of no
force and effect; provided, however, Buyer may assign this Agreement to any of
its Affiliates or to any third party purchaser of the Business or all or
substantially all of the Purchased Assets without consent.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.



o

Governing Law.  This Agreement shall be governed and construed in accordance
with the internal laws of the State of California without giving effect to any
choice or conflict of law provision or rule (whether of the State of California
or any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of the State of California.  Any dispute  (a
“Dispute”) concerning this Agreement will be submitted to and settled
exclusively by binding arbitration, in accordance with the provisions of this
section, subject only to any applicable requirement of law that the parties
engage in a preliminary non-binding mediation or arbitration regarding fee
disputes.  Binding arbitration shall be conducted in accordance with the
Arbitration Rules of ADR Services, Inc. (the “ADR Rules”).  Arbitration shall be
held at the Century City office of ADR Services, Inc., before an arbitrator
selected pursuant to the ADR Rules who will have no personal or pecuniary
interest, either directly or indirectly, from any business or family
relationship with either of the parties.  All decisions of the arbitrator will
be final, binding, and conclusive on the parties.  During the pendency of the
arbitration, the parties will equally share the costs of the arbitrator and the
arbitration fee (if any).  The prevailing party will be entitled to
reimbursement by the other party of any of its fees or costs incurred in
connection with the arbitration hereunder, regardless of any rule to the
contrary in the applicable arbitration rules.  Either party may seek
confirmation of the arbitration award in the Los Angeles County Superior Court,
and each party hereby consents to the exclusive jurisdiction and venue of the
Los Angeles County Superior Court in any claim or action arising hereunder.  By
signing this Agreement containing this provision, the parties agree to waive any
and all rights to a jury trial regarding any Dispute.



o

Counterparts; Effectiveness.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by the other party hereto.



o

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, both written and oral, between the
parties with respect to the subject matter of this Agreement.  No
representation, inducement, promise, understanding, condition or warranty not
set forth herein has been made or relied upon by either party hereto.  Nothing
in this Agreement is intended to confer upon any person other than the parties
hereto any rights or remedies hereunder.





7







--------------------------------------------------------------------------------





o

Captions.  The captions herein are included for convenience of reference only
and shall be ignored in the construction or interpretation hereof.



o

Incorporation of Exhibits and Schedules.  The Schedules referred to in this
Agreement are incorporated herein and made a part hereof.



o

Construction.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.  Any references to any
federal, state, local or foreign statute or law will also refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
 Unless the context otherwise requires:  (a) a term has the meaning assigned to
it by this Agreement; (b) including means “including without limitation”; (c)
“or” is disjunctive but not exclusive; (d) words in the singular include the
plural, and in the plural include the singular; and (e) “$” means the currency
of the United States of America.



o

Severability.  In the event that any one or more of the provisions contained in
this Agreement or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, then to
the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such instrument.  Furthermore, in lieu of any such invalid or
unenforceable term or provision, the parties hereto intend that there shall be
added as a part of this Agreement a provision as similar in terms to such
invalid or unenforceable provision as may be possible and be valid and
enforceable.

No Third-Party Beneficiaries.  Except as set forth above, this Agreement shall
not confer any rights or remedies upon any Person other than the parties hereto
and thereto and their respective successors and permitted assigns. IN WITNESS
WHEREOF, the parties hereto have caused this Agreement to be duly executed by
their respective authorized officers as of the day and year first above written.

INDEMNIFICATION




Seller shall indemnify and hold harmless Purchaser and the  shareholders,
members, officers, directors, employees, agents, representatives and affiliates
from and against any and all claims, actions, causes of action, arbitrations,
proceedings, losses, damages, liabilities, judgments, fines, penalties,
consultant's fees and expenses, including, without limitation, reasonable
attorneys fees and costs and fees and costs of investigation (collectively, the
Damages)incurred by a Purchaser Indemnified Party or for which a Purchaser
Indemnified Party bears responsibility as a result of:




(a) any breach or misrepresentation in any of the representations and warranties
made by Seller in this Agreement;  




(b) Any nonsatisfaction of any covenants of the Seller under this Agreement;




(c) Any liability for personal property or ad valorem taxes with respect to the
Purchased Assets for any periods ending on or before the Closing Date.





8







--------------------------------------------------------------------------------




Purchaser shall indemnify and hold harmless Seller and the Sellers shareholders,
members, officers, directors, employees, agents, representatives and affiliates
(each a Seller Indemnified Party) from and against any  liabilities, judgments,
fines, penalties, consultant's fees and expenses, including, without limitation,
reasonable attorneys fees and costs and fees and costs of investigation
(collectively, the Damages)incurred by a Seller Indemnified Party or for which a
Seller Indemnified Party bears responsibility as a result of:




(a) any breach or misrepresentation in any of the representations and warranties
made by Purchaser in this Agreement. This Section, or provision, shall survive
the Closing; 

(b) any nonsatisfaction of any covenants of Purchaser under this Agreement; This
Section, or provision, shall survive the Closing; 

(c) any claims, debts, liabilities, or obligations of Purchaser, whether
accrued, absolute, contingent, or otherwise, due or to become due, including but
not limited to, claims relating to or arising out of the ownership, operation or
use of the Purchased Assets or any damage to property or person arising in
connection with the use, operation or ownership of the Purchased Assets, on and
after the Closing Date. This Section, or provision, shall survive the Closing;
and




(d) any liability for personal property or ad valorem taxes with respect to the
Purchased Assets for the periods beginning on the Closing Date. This Section, or
provision, shall survive the Closing. Notice and Defense of Indemnity Claims. 

Notice and Defense of Indemnity Claims.

The party obligated to indemnify another party hereunder is referred to herein
as the Indemnifying Party and the party entitled to indemnification hereunder
is referred to herein as the Indemnified Party. An Indemnified Party shall give
prompt written notice to the Indemnifying Party of the assertion by the
Indemnified Party or by a third party of any liability which the Indemnified
Party has reason to believe might give rise to an Indemnity Claim; provided,
however, that any failure to provide such prompt written notice shall limit the
Indemnified Party’s right to indemnification hereunder only if and to the extent
that the Indemnifying Party is prejudiced by such failure.  Such notice shall
set forth in reasonable detail the nature of such action or claim, and shall
include a copy of any written complaint, summons, correspondence or other
communication from the party asserting the claim or initiating the action.  As
to any such Indemnity Claim which involves a third party, if the Indemnifying
Party agrees to indemnify the Indemnified Party, the Indemnifying Party shall
assume and thereafter control the defense of such Indemnity Claim. The
Indemnified Party shall be entitled, together with the Indemnifying Party, to
participate in the defense, compromise or settlement of any such matter through
the Indemnified Party’s own attorneys and at its own expense, but the
Indemnifying Party shall have control thereof, and the Indemnified Party, at the
expense of the Indemnifying Party, shall provide such cooperation and such
access to its books, records and properties as the Indemnifying Party shall
reasonably request with respect to such third party claims.  The Indemnifying
Party shall not make any settlement of any claims on behalf of the Indemnified
Party, other than claims strictly for monetary damages as to which the
Indemnifying Party agrees to be solely responsible, without the written consent
of the Indemnified Party, which consent shall not be unreasonably withheld.  In
the event that the Indemnifying Party, within 20 days after notice of an
Indemnity Claim which involves a third party, fails to assume the defense
thereof, the Indemnified Party shall have the right to undertake the defense,
compromise or settlement of such claim for the account of and at the expense of
the Indemnifying Party, subject to the right of the Indemnifying Party to





9







--------------------------------------------------------------------------------

assume the defense of such claim with counsel reasonably satisfactory to the
Indemnified Party at any time prior to the settlement, compromise or final
determination thereof; provided, however, that the Indemnified Party shall not,
without the Indemnifying Party’s prior written consent, which shall not be
unreasonably withheld, settle or compromise any such claim or consent to the
entry of any judgment with respect to any such claim. This Section shall survive
the Closing.




Limitations on Liability

Notwithstanding any other provision of this Agreement, the liability of Seller
or Purchaser for any misrepresentation or breach of warranty or the failure to
satisfy any covenant or other obligation in this Agreement shall be limited to
direct Damages and shall not include incidental, consequential, or punitive
damages (whether arising in tort, contract or otherwise, including the
negligence or gross negligence of either or both parties and whether or not
foreseeable). The indemnification of the Purchaser Indemnified Parties and the
Seller Indemnified Parties provided for under Section 6.1(a) and Section 6.2(a)
shall be limited in certain respects as follows:

(a) Any claim for such indemnification shall be made on or before the first
anniversary of the Closing Date;

(b) Seller shall not be liable to the Purchaser Indemnified Parties and
Purchaser shall not be liable to the Seller Indemnified Parties for such
indemnification until the aggregate amount of indemnification claims thereunder
exceeds $10,000 but if the aggregate amount of such indemnification claims
reaches such amount, the Indemnifying Party shall be liable to the Indemnified
Parties for the full amount of such indemnified claims (i.e., so-called first
dollar coverage and NOT a so-called deductible); and

(c) A claim for indemnity is made by giving written notice of the claim to the
party from whom indemnity is sought.  The written notice must contain a
description of the claim with reasonable detail and based on information and
knowledge available to the party asserting the right to indemnity.

(d). The terms and provisions as are set forth shall survive the Closing.

Exclusive Remedies. 

The remedies of the Parties specifically provided for by this Agreement shall be
the sole and exclusive remedies of the parties for (a) any breach or inaccuracy
of the representations and warranties contained in this Agreement, (b) the
failure to perform any covenants, agreements or obligations contained in this
Agreement, or (c) any Damages incurred by Purchaser or Seller, as appropriate,
relating to, resulting from or arising out of any transaction or matter relating
in any manner whatsoever to this Agreement. 

MISCELLANEOUS




Survival.  The covenants, representations and warranties set forth in this
Agreement shall NOT survive the Closing Date unless such covenant,
representation and/or other warranties have been expressly identified in this
Agreement to ˜survive the Closing Date. 




Amendment and Modification. This Agreement may be amended, modified, terminated,
rescinded or supplemented only by written agreement of the Parties hereto.





10







--------------------------------------------------------------------------------




Waiver; Consents.  Any failure of a party to comply with any obligation,
covenant, agreement or condition herein may be waived by the party affected
thereby only by a written instrument signed by the party granting such waiver. 
No waiver, or failure to insist upon strict compliance, by any party of any
condition or any breach of any obligation, term, covenant, representation,
warranty or agreement contained in this Agreement, in any one or more instances,
shall be construed to be a waiver of, or estoppel with respect to, any other
condition or any other breach of the same or any other obligation, term,
covenant, representation, warranty or agreement.  Whenever this Agreement
requires or permits consent by or on behalf of any party hereto, such consent
shall be given in writing in a manner consistent with the requirements for a
waiver.




Notices.  All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given when (a) delivered personally against a
written receipt, or (b) received by the addressee, if sent by Overnight or
Express Mail, Federal Express or other express delivery service (receipt
requested) or by certified mail, return receipt requested, or by fax or email,
in each case to the other party at the following addresses (or to such other
address for a party as shall be specified by like notice; provided that notices
of a change of address shall be effective only upon receipt thereof):







SELLER:

        /s/ Richard Green

By:

                                                                 

Name:  Richard Green, D.D.S.

Title:  Inventor

BUYER:




        /s/ George Clair

By:                                                                 

      GEORGE CLAIR

Name:  SLVH

Title:  President and CEO











11







--------------------------------------------------------------------------------







Schedule A – Purchased Assets




PCT Application No. PCT-US14-16595 (filed February 14, 2014);
U.S. Design Patent Application No. 29/536,128 (filed August 13, 2015);
U.S. Design Patent Application No. 29/545,199 (filed November 20, 2015); and
U.S. Design Patent Application No. 29/556,546 (filed March 1, 2016)










Schedule B – Intellectual Property







            www.airinline.com











12





